DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2 and 4-6 are allowable. Claims 7-10, 12 and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups I and II, as set forth in the Office action mailed on November 16, 2022, is hereby withdrawn and claims 7-10, 12 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Applicant’s response to the Non-Final Rejection of March 01, 2022, filed June 01, 2022 is acknowledged.  Claims 1, 2, 4-10, 12 and 13 pending, claims 1 and 7 are independent.

Allowable Subject Matter
Claims 1, 2, 4-10, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record to the instantly claimed  enclosures for portable electronic devices is Kawakami et al (JP 2011/021234 A, herein referring to the machine translation from Google Patents printed on February 17, 2022), hereinafter Kawakami (original of record in the IDS dated December 18, 2020).  Kawakami teaches a color titanium product of an electronic device casing (casing is a type of enclosure) (Pg. 2 [9]), including electronic equipment casing of a camera (Pg. 1 [1]; i.e. portable) with an anodically oxidized titanium material with uniform dent (Pg. 2 [8]; uniform dent is a texture); where the surface skin of the titanium material has been anodically coated (Pg. 2 [10]; the remainder of the titanium material beyond the skin is substrate) with a recess having a maximum depth of 3 to 30 microns from an adjacent convex portion on the surface and the adjacent convex portion (Pg. 2 [9]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).  The maximum depth disclosed by Kawakami overlap applicants claimed separation and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kawakami, including those proportions, which satisfy the presently claimed separation.  
Further, examiner notes that “peaks separated from troughs of the valleys by at least two micrometers” is broadly interpretable as to whether it is horizontal or vertical distance and whether or not it is a single measurement, or an average measurement (and if it is an average, over how many peak/trough pairs or over what surface area), and as such Kawakami reads on the present claim limitations. 
	Kawakami does not specifically teach “textured surface having a gloss value that is greater than 90 gloss units as measured at 60 degrees by a gloss meter”.  However, applicant discloses that a conventional blasted titanium part that has not undergone the chemical stripping process of the application produces almost identical gloss values ([00999]), for example ~28 at 20 degrees and ~120 at 60 degrees ([0099]).  Kawakami teaches an identical enclosure to that of applicant (see above discussion) where the surface of the titanium plate is blasted to form recesses (Pg. 3 [5]) under a variety of conditions (Pg. 3 [5], [8], [9]).  
	As Kawakami teaches a substantially identical enclosure and blasting as that which the applicant claims and discloses as causing the described gloss values, one would reasonably expect the enclosure of Kawakami to possess the claimed properties, absent an objective showing (MPEP 2112).
Kawakami does not teach alone, or in combination with the prior art, wherein the textured surface has an Sq greater than 0.2 microns.  Further, Sq has no direct correlation to a separation between the apexes of peaks and troughs of valleys, nor roughness, which are taught by Kawakami. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments and claim amendments, to incorporate allowable subject matter identified in the Non Final Rejection of March 01, 2022, filed June 01, 2022, with respect to claim rejections have been fully considered and are persuasive.  The rejections of March 01, 2022 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784